Citation Nr: 1204421	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include degenerative disc disease.

2. Whether new and material evidence has been received to reopen a claim of service connection for neurological residuals of a head injury, to include dizziness and headaches.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected residuals of a right acromioclavicular joint separation.

5. Entitlement to service connection for residuals of a left forearm abrasion.

6. Entitlement to a rating in excess of 10 percent for residuals of a right acromioclavicular joint separation.

7. Entitlement to an effective date prior to April 20, 1995, for the grant of service connection for a mood disorder with mixed features.

8. Whether there was clear and unmistakable error (CUE) in a May 1979 rating decision in that it denied service connection for a nervous condition (for the purpose of establishing entitlement to an effective date earlier than April 20, 1995, for the grant of service connection for a mood disorder).

9. Whether there was clear and unmistakable error (CUE) in an October 1981 rating decision in that it denied service connection for a nervous condition (for the purpose of establishing entitlement to an effective date earlier than April 20, 1995, for the grant of service connection for a mood disorder).


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, III, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to October 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2004, April 2007, and July 2010 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The May 2004 rating decision granted service connection for a mood disorder with mixed features, rated 70 percent, effective from April 20, 1995.  The Veteran disagrees with the effective date assigned (He has not disagreed with the rating assigned.).  In July 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In September 2007, this matter was remanded for additional development.  In May 2011, the Veteran's attorney submitted additional argument addressing this matter.  See 38 C.F.R. § 20.1304(c).

The April 2007 rating decision denied service connection for a cervical spine disability, GERD, and residuals of a left forearm abrasion; declined to reopen claims of service connection for a low back disability and neurological residuals of a head injury; and denied an increased rating for residuals of a right acromioclavicular joint separation.  The Veteran did not request a hearing before the Board in these matters.  See April 2009 VA Form 9, substantive appeal.

The July 2010 rating decision found that there was no CUE in a May 1979 rating decision or in an October 1981 rating decision, each of which denied service connection for a nervous condition.  

The issues of service connection for a low back disability and neurological residuals of a head injury (both on de novo review), and for a cervical spine disability and for GERD (to include as secondary to service-connected residuals of a right acromioclavicular joint separation) are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.





FINDINGS OF FACT

1. The Veteran is not shown to have any residual disability from a left forearm abrasion in service.

2. A final Board decision in February 2005 denied service connection for a low back disability based essentially on a finding that such disability did not develop during the Veteran's service or was casually related to his service.  

3. Evidence received since the February 2005 Board decision raises questions about the nature and etiology of the Veteran's current low back disability, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

4. A final Board decision in February 2005 denied service connection for neurological residuals of a head injury based essentially on a finding that the Veteran did not have any neurological residuals from a head injury in service.

5. Evidence received since the February 2005 Board decision suggests that the Veteran has neurological residuals of a head injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for neurological residuals of a head injury; and raises a reasonable possibility of substantiating such claim.

6. Throughout the appeal period, the Veteran's service-connected residuals of a right acromioclavicular joint separation have been manifested by slight limitation of motion; nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula have not been shown.

7. A May 2004 rating decision granted service connection for a mood disorder with mixed features, effective April 20, 1995 (the date of receipt of the claim to reopen the previously denied claim of service connection for residuals of a head injury, to include a nervous condition).

8. The Veteran had previously filed an original claim of service connection for residuals of a head injury on October 15, 1976 (two days after his separation from service); that claim has remained pending, as he filed a notice of disagreement (NOD) with the February 1977 rating decision that followed, and a statement of the case (SOC) addressing the matter was not issued.

9. The finding that the Veteran has had a pending claim of service connection for a psychiatric disability since October 14, 1976 resolves the dispute regarding the effective date of the grant of service connection for a psychiatric disability and, in effect, resolves the purpose for the claims of CUE in May 1979 and November 1981 rating decisions that denied service connection for a nervous condition; there is no remaining case or controversy in the matter of the effective date for the award of service connection for a psychiatric disability. 


CONCLUSIONS OF LAW

1. Service connection for residuals of a left forearm abrasion is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2. New and material evidence has been received, and the claim of service connection for a low back disability, to include degenerative disc disease, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3. New and material evidence has been received, and the claim of service connection for neurological residuals of a head injury, to include dizziness and headaches, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4. A rating in excess of 10 percent for residuals of a right acromioclavicular joint separation is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5203 (2011).

5. An effective date of October 14, 1976 is warranted for the  award of service connection for a mood disorder with mixed features.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.55, 3.400, 19.26, 20.200 (2011).

6. The appeals to establish CUE in May 1979 and November 1981 decisions that denied service connection for a nervous condition (for the purpose of establishing an earlier effective date for the award of service connection for a psychiatric disability) are moot; there is no remaining allegation of error of fact or law regarding those decisions as bars to an earlier effective date for the award of service connection for a psychiatric disability.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Regarding the Veteran's claim of service connection for residuals of a left forearm abrasion, he was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this matter was less than adequate.

Regarding the claims to reopen claims of service connection for a low back disability and for neurological residuals of a head injury, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants in full those portions of the claims that are being addressed, there is no reason to belabor the impact of the VCAA on these matters, since any notice error or duty to assist omission is harmless.  

Regarding the claim for an increased rating for residuals of a right acromioclavicular joint separation, the VCAA requirement is generic notice; that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim prior to its initial adjudication.  An October 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

Regarding the claim seeking an earlier effective date for the grant of service connection for a mood disorder, inasmuch as this decision grants the claim in full, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  In January 2004, the Social Security Administration (SSA) advised VA that they were unable to locate a file for the Veteran after searching all possible locations.  However, the Veteran had previously (in December 2003) submitted a copy of his SSA records.  The Board notes in particular that additional evidence (in the form of February 2009 to July 2010 VA treatment records) was associated with the claims file subsequent to the issuance of an April 2009 SOC.  Under 38 C.F.R. § 19.37, evidence received by the agency of original jurisdiction (AOJ) prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless the additional evidence is duplicative of evidence previously considered or is not relevant to the issues on appeal.  For reasons that will be discussed in greater detail below, the Board finds that the additional VA treatment records are not relevant to the issues decided herein, as they do not reflect treatment of the claimed disabilities and do not contain sufficiently specific clinical findings pertinent to the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  Accordingly, the additional VA treatment records do not require return to the AOJ for initial consideration (under 38 C.F.R. § 19.37(a)).

The RO arranged for VA examinations in February 2006 (of the right acromioclavicular joint and residuals of a left forearm abrasion); a review of the reports of those examinations found that they contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  Regarding the VA examination for his right acromioclavicular joint, the Board notes that more than five years have passed since the Veteran was last evaluated by VA for compensation purposes and has considered whether another examination is necessary.  As discussed in greater detail below, there is no indication in the evidentiary record that the disability has increased in severity in the interim.  Without any evidence or allegation of worsening since the February 2006 examination, the Board finds no reason to seek another examination.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-93; see also Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (The mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection & New and Material Evidence

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Residuals of a left forearm abrasion

The Veteran's STRs show that in August 1975, he was treated in the Reynolds Army Hospital Emergency Room for injuries sustained as a result of a truck accident.  Specifically, he complained of an injury to the left arm, pain in the right side of his back, and a possible head injury.  After physical examination, the assessment (in pertinent part) was abrasions on the left dorsal wrist.  Subsequent STRs are silent for complaints, findings, treatment, or diagnosis related to the left dorsal wrist.  On May 1976 service separation physical examination, the upper extremities were normal on clinical evaluation.

In the Veteran's November 2005 claim of service connection for residuals of a left forearm abrasion, he noted that the evidence showed he had a left forearm injury in service, and requested that he be "service connected for all the injuries [he] sustained in service."  Although the Veteran's STRs clearly reflect that he injured his left arm and was treated for abrasions of the left dorsal wrist in service, the threshold question that must be addressed here, as in any claim seeking service connection, is whether he actually now has, or at any time during the pendency of his claim has had, the disability he seeks to have service-connected, i.e., a residual disability from his left forearm abrasion in service.  

In this regard, the Board acknowledges the Veteran's allegations that he has pain and numbness in his left forearm, and recognizes that he is competent to testify as to observable symptoms, like pain and numbness, and finds no reason to question the credibility of his lay accounts regarding these symptoms.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 475 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, the Board also notes that pain alone, without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Significantly, an occult underlying disability of a forearm (unlike observable pathology such as a visible scar or a fracture) is not a disability capable of diagnosis by mere lay observation; it requires medical expertise.  

The record includes both medical evidence that tends to support the Veteran's claim that he has a residual disability from his left forearm abrasion in service and medical evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Veteran's postservice treatment records, which consist entirely of VA treatment records, are largely silent for complaints, findings, treatment, or diagnosis related to his left wrist.  However, in February 2006, he underwent electromyography (EMG) after he complained of intermittent shock-like pain in his left hand and ulnar nerve distribution.  According to the EMG report, mild abnormal findings in the left arm were found, and mild chronic left C7 radiculopathy and mild chronic bilateral median neuropathies at the wrist, i.e., carpal tunnel syndrome, were diagnosed.  In July 2006 and September 2006, the Veteran sought treatment from the neurology clinic for headaches which he attributed to a truck accident in service, and for a long history of neck pain and left arm pain with numbness over the left thumb and medial fingers.  After a neurologic examination and diagnostic testing, carpal tunnel syndrome, very mild, was diagnosed.  The Veteran was instructed to wear a wrist splint during the night, and it was noted that he had some improvement of the numbness in his hand when he wore his splint.  In July 2006, Dr. J.A.N. provided an addendum opinion in which he stated he had reviewed the Veteran's EMG with the Veteran; it showed no atrophy of hand or arm muscles, and the Veteran's abductor pollicis brevis muscle and grip were 5 out of 5.  Based on the foregoing, it was his impression that some of the Veteran's symptoms might be from the accident and that some might be from the medications he was taking (numbness associated with topiramate).  While Dr. J.A.N.'s addendum opinion suggests that the Veteran may have some residual disability stemming from his left forearm abrasion in service, it is noted that his opinion is couched entirely in speculative terms.  In Obert v. Brown, 5 Vet. App. 30 (1993), the Court held that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim.  

In contrast, on February 2006 VA examination, the Veteran reported injuring his left forearm in a truck accident when he put his arm up to protect his head, but denied any current symptoms related to the scar that was now on his left forearm.  On physical examination, it was noted that the Veteran had a 2-x-1/4-cm scar on his left forearm that was located 3 cm proximal to the wrist and "barely visible to the point that the measurements [might] not be accurate."  There was no pain in the scar on examination and no adherence to the underlying tissue.  The texture of the skin was smooth, with no irregularity, atrophy, shininess, or scaliness.  The scar was not unstable, there was no frequent loss of skin, there was no elevation or depression of the surface contour of the scar on palpation; and there was no inflammation, edema, or keloid formation; it was superficial and did not limit his motion or any other function.  Based on the foregoing, the examiner determined that the Veteran's complaints were "out of proportion to any objective findings," and opined that there was "no pathology found in the left forearm."  He explained that the scar of which the Veteran complained was "barely visible" and had healed without residuals.  The examiner further noted that the Veteran had, by his own admission, been given a diagnosis of carpal tunnel syndrome, and that his complaints involving his hands were more consistent with that condition rather than a left forearm condition.  As this opinion was based on a thorough review of the clinical data and the Veteran's complete medical history, includes rationale for the opinions provided, and considers possible alternative etiologies for the Veteran's left wrist complaints, the Board places greater weight on the February 2006 VA examiner's opinion, and finds that the competent evidence of record does not show that the Veteran has a current diagnosis of a residual disability from his left forearm abrasion in service.

In the absence of competent evidence of any current medical diagnosis of residuals of a left forearm abrasion, service connection for such disability cannot be granted; there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

New and material evidence - Service connection for a low back disability & for neurological residuals of a head injury.

A February 1977 rating decision denied the Veteran's claim of service connection for neurological residuals of a head injury.  An August 1988 rating decision denied the Veteran's claim of service connection for a low back disability.  The record reflects that subsequent to the February 1977 and August 1988 rating decisions, the Veteran made numerous but unsuccessful attempts to establish service connection for neurological residuals of a head injury and for a low back disability.  The last final denial of the appellant's claims for service connection for both disabilities was by a February 2005 Board decision, which determined that the Veteran did not have any neurological residuals due to a head injury in service, and that he did not have a low back disability that developed in service or was causally related to service.  He was properly notified of that decision.  Accordingly, it is final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

The evidence of record in February 2005 included the following:

* The Veteran's STRs which show that in July 1975, he complained of intermittent back pain secondary to heavy lifting.  There was no history of trauma and no spasms; low back pain was assessed.  In August 1975, he was treated in the Reynolds Army Hospital Emergency Room for injuries sustained as a result of a truck accident.  Noted were a left arm injury, complaints of pain at the right side of the back, and a possible head injury.  A physical examination was silent as to a back injury, but swelling and ecchymosis was noted.  The Veteran was then referred to an orthopedic clinic, but no pertinent diagnoses were offered.  In September 1975, the Veteran complained (in pertinent part) of headaches and low back pain.  The treating medical provider found that the vertebrae between C2 and C12 were within normal limits.  Sensory and motor neurological functioning was within normal limits.  Deep tendon reflexes were 2+ and equal.  There was a good range of back motion without pain or point tenderness.  In December 2005, the Veteran complained of severe bitemporal headaches every 2-3 weeks after his August 1975 accident.  There were no visual problems except occasional photophobia.  Neurological examination was negative.  The impression was headaches which, "[did not] sound like vascular type."  A treatment plan included a brain scan; however, available STRs do not contain any record of a brain scan.  On May 1976 service separation physical examination, clinical evaluations of the Veteran's head, face, neck and scalp; neurologic system; and spine were normal.  

* The report of a December 1976 VA examination which was conducted for the purposes of evaluating the Veteran's right shoulder; it was silent for any complaints related to the low back or residuals of a head injury.

* A June 1978 medical summary from the Southern Ohio Correctional Facility noting that a physical examination dated in May 1977 had not listed any physical defects, and that the Veteran was limited due to a psychiatric condition.  Since July 1977, the Veteran had been seen on sick call three times for headaches.

* The report of a July 1981 VA examination, when the Veteran complained of back pain; lumbar strain was diagnosed.  

* The report of an August 1981 VA neurological examination, when the Veteran complained of headaches and emotional/personality changes subsequent to a head injury in service.  A neurological examination was negative for any evidence of increased intracranial pressure or localizing abnormal signs.  An X-ray of the skull did not reveal any abnormalities.  

* A June 1988 letter from the Veteran's private treating physician, Dr. E.B.J., Jr., who stated that he had been treating the Veteran since November 1987 for intermittent low back strain.  The physician noted that the pain was "entirely identical" to the pain the Veteran first suffered when he was involved in a motor vehicle accident in service.  In May 1994, Dr. E.B.J., Jr., reported that the Veteran "continue[d] to suffer from low back injury which he obtained in the service."

* VA treatment records showing that the Veteran complained frequently of headaches and low back pain secondary to a head injury (sustained in a motor vehicle accident) in service.  A May 1995 CT [scan] of the head was normal.  A May 1995 X-ray revealed minimal anterior spurs at L4-L5 and a transitional lumbosacral vertebra.  

* A January 1997 letter from the Veteran's VA psychiatrist, Dr. B.L., who stated that after reviewing the Veteran's STRs, it was his opinion that the Veteran had suffered a traumatic brain injury in service.  He explained that the STRs showed the Veteran was unconscious for 15 minutes after the accident and that when he subsequently sought treatment for headaches in service, they were specifically noted to not be vascular types of headaches, suggesting that they were not migraine headaches but came from another cause.  Dr. B.L. further noted that after reviewing the Veteran's high school records to compare his before accident behavior and post-accident behavior, he found that prior to the in-service injury, there was nothing to suggest that the Veteran had had any problems.  Such evidence, he stated, was supportive of a finding that the Veteran suffered a traumatic head injury in service.

* The report of a September 1997 VA neurological examination, when tension headaches and lumbosacral strain were diagnosed.  The examiner stated that although she did not have the Veteran's claims file available for review, it was not her impression that the Veteran's symptomatology was related to his service, and specifically to his truck accident therein.  In April 2000, the September 1997 VA examiner conducted another neurological examination and had an opportunity to review the Veteran's claims file; she stated that it was her diagnostic impression that the Veteran suffered from tension headaches, and that there was no objective evidence in the record for a closed head injury.  She further opined that there was no objective evidence to support the conclusion that the Veteran had any residuals of the truck accident in service other than mild residuals of a right acromioclavicular joint separation, with the acromioclavicular joint well healed.  Additionally, the examiner opined that there was no objective data in the medical record linking the Veteran's in-service truck accident to a current low back disorder, and provided extensively detailed reasons and bases for why she differed from the opinions offered by Dr. B.L. 

* In an unsigned statement Dr. Lomas reported that the Veteran's sequelae of a traumatic accident in service included a herniated lumbar disc with sciatic radiculopathy, and post traumatic headaches.  Similar comments are noted in VA outpatient records authored by Dr. Lomas. 

* A June 1998 VA treatment record in which the Veteran reported a history of back pain since a 1981 motor vehicle accident, and a "traumatic brain injury" in 1975. 

Evidence received since the February 2005 Board decision consists primarily of VA treatment records that were not of record at the time of that decision; therefore, they are new.  Because the Veteran's claims of service connection for a low back disability and for neurological residuals of a head injury were denied essentially based on a finding that the Veteran's low back disability was unrelated to his service and that he did not have any neurological residuals as a result of a head injury in service, for the newly associated VA treatment records to be material, they would have to tend to show that the Veteran's low back disability had its onset in service or is otherwise related to his service, and that he has a neurological residual that was related to his in-service head injury.  

The newly associated VA treatment records include notations that the Veteran suffers from posttraumatic headaches of a migraine type (see, e.g., September 2006 and May 2007 neurology clinical notes) and that he has a history of chronic low back pain secondary to a motor vehicle collision in service (see, e.g., August 2009 and September 2009 neurosurgery and urology clinical notes).  They also include a July 2006 MRI of the brain which found that there was an oblong area of signal abnormality in the right subcutaneous tissue and in the anterior to the right pinna.  The differential [diagnoses] included a vascular malformation to include hemangioma, hematoma or less likely an abscess.  As these treatment records suggest that the Veteran has a neurological residual (i.e., posttraumatic headaches of a migraine type) secondary to his in-service head injury, and that his chronic low back pain is a result of the same in-service injury, the Board finds that such evidence addresses the basis for the prior denials of the Veteran's claims, relate to an unestablished fact necessary to substantiate the claims of service connection for a low back disability and for neurological residuals of a head injury, and therefore raise a reasonable possibility of substantiating such claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").   Consequently, the additional evidence received is both new and material and warrants reopening of the claims of service connection for a low back disability and for neurological residuals of a head injury.

Increased Rating

Disability evaluations are determined by the application of a schedular rating, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As an initial matter, the Board notes that the Veteran's claim for an increased rating for the residuals of his right acromioclavicular joint separation was received on July 28, 2005.  Under the governing law and regulations outlined above, the Board generally reviews the evidence dating back to one year prior to the date of the claim to determine whether, within that one year period, an increase in a disability was factually ascertainable.  However, here, an unappealed February 16, 2005 Board decision denied a rating in excess of 10 percent for the Veteran's residuals of a right acromioclavicular joint separation.  As that decision is final based on the evidence then of record, the Board will consider only the additional evidence received since the prior Board decision to determine whether it warrants an increased rating for the right shoulder disability. 

The Veteran's February 2005 to July 2010 VA treatment records note that he has a past medical history inclusive of an acromioclavicular sprain and a sprained rotator cuff, but are otherwise largely silent for any complaints, findings, or treatment related to the right shoulder.  

In April 2005, the Veteran complained of continuing right shoulder pain and noted that he had difficulty reaching overhead and behind due to the constant pain.  He also noted that his range of motion was decreased, and that he could not play tennis, basketball, or softball.  A physical examination of the Veteran's right shoulder did not reveal any visual atrophy of the deltoid or trapezius.  Range of motion was slightly limited from forward flexion to 90 degrees, and lateral flexion was 60 degrees with internal rotation to the lumbar spine.  Cross arm abduction testing was negative and neurological testing was intact with full sensation.  His hand grasp was 5/5, and he denied any paresthesia.  A 2002 MRI of the shoulder was reviewed, and showed mild degenerative tendinopathy involving the supraspinatus, subscapularis and anterior cuff interval with mild subdeltoid bursitis.  No rotator cuff tears were evident.  It was noted that he had tried all conservative modalities, including aggressive physical therapy and injections, without relief.  He denied another injection and stated he was unmotivated and unwilling to try physical therapy because of his sedentary lifestyle.  The Veteran was advised that his condition would not improve without physical therapy; he was educated on physical therapy exercises he could do at home to regain his range of motion.

November 2007, June 2008, and September 2008 VA treatment records note the Veteran's continued complaints of right shoulder pain.  In November 2007 and June 2008, it was additionally noted that past MRI studies of the Veteran's right shoulder were consistent with inflammation, and not tears.  No pertinent treatment of the right shoulder was offered on any of these dates.

On February 2006 VA examination, the Veteran complained of constant right shoulder pain described as an aching, nagging, dull sort of pain that rated a 7 out of 10.  He also complained of weakness, shoulder stiffness in cold weather, and of pain limitations in his grip.  He denied any swelling, redness, heat, or giving way with buckling in the right shoulder, but noted that it had locked up several times (though not recently), and that it also fatigued and lacked endurance compared to his left shoulder.  

The Veteran also complained of flare-ups that occurred every other month, when his right shoulder rated a 9 out of 10 for pain.  These instances were precipitated by lifting his arms overhead, and were relieved by lowering the arms one by one.  The examiner stated that she was unable to measure whether the Veteran had any additional loss in his range of motion during these flare-ups, since she did not examine him during a flare-up, but noted that the Veteran reported he was not additionally limited by pain, weakened movement, excess fatigability, endurance, or incoordination.  

On physical examination, there was no objective evidence of painful motion, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  Strength was 5 out of 5 in both arms, and the muscle bellies had excellent definition consistent with weight lifting.  There was no ankylosis, no constitutional signs consistent with inflammatory, and no objective evidence of pain.  Range of motion studies of the right shoulder revealed: flexion to 125 degrees for active range of motion and 180 degrees for passive range of motion; abduction to 120 degrees for active range of motion and 175 degrees for passive range of motion; external rotation to 80 degrees for active range of motion and 90 degrees for passive range of motion; and internal rotation to 60 degrees for active range of motion and 70 degrees for passive range of motion.  The examiner stated that the marked difference between the Veteran's active and passive ranges of motion demonstrated that his range of motion testing was marked by poor effort.  She noted that pain on motion was not observed.

Diagnostic and clinical test reports were also reviewed.  They showed that on April 2004 X-ray, the Veteran's right shoulder had been normal.  A December 2002 MRI showed mild degenerative tendinopathy involving the supraspinatus, subscapularis, and anterior cuff interval with mild subdeltoid bursitis.  There was no rotator cuff tear evidence.  April 2000 and February 1994 X-rays showed no bony abnormalities in the right shoulder, and a December 1976 X-ray showed that the position of the clavicle with the acromion could be within normal limits.  

Based on the foregoing, the February 2006 VA examiner gave the Veteran a diagnosis of mild tendinopathy in the right shoulder with mild bursitis, and opined that these conditions affected his daily activities in that they made his arms tire.  She also indicated that the Veteran's subjective complaints seemed out of proportion to what was objectively shown on examination, and noted that in April 2005, he had declined physical therapy because of his sedentary lifestyle.  This, she stated, suggested that his complaints were the result of behavioral choice.

The Veteran's residuals of a right acromioclavicular joint separation are currently rated 10 percent under 38 C.F.R. § 4.71a, Code 5203.  This code provides for a 10 percent rating for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement.  A 20 percent (maximum) rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or if there is dislocation of the clavicle or scapula.  Impairment of the clavicle or scapula may also be rated based on the impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period the symptoms associated with the Veteran's residuals of a right acromioclavicular joint separation have never warranted a rating in excess of 10 percent; hence, "staged" ratings are not warranted.  Specifically, the Veteran's VA treatment records and the February 2006 VA examination report are silent for any findings of nonunion of the clavicle or scapula with loose movement, or of dislocation of the clavicle or scapula.

As for impairment of function, while range of motion testing in April 2005 and in February 2006 indicates that the Veteran's range of motion was slightly limited, it is noteworthy that the February 2006 VA examiner stated that the Veteran's range of motion testing was marked by poor effort, as there was a "marked difference" between his active and passive ranges of motion.  She further opined that his subjective complaints were out of proportion to any objective findings, as physical examination of the Veteran's right shoulder did not reveal any painful motion, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  Furthermore, although the examiner was unable to objectively examine the Veteran during a period of flare-up, it is noted that the Veteran did not complain of additional limitation of motion, weakened movement, excess fatigability, incoordination, or lack of endurance during periods of flare-ups.  Such findings do not suggest or indicate that the Veteran warrants a rating in excess of his currently assigned 10 percent rating.  See also DeLuca, supra.
The Board has considered other diagnostic codes pertaining to the shoulder and arm.  See 38 C.F.R. § 4.71a.  However, as there is no showing of ankylosis, Code 5200 is not for application.  There is also no evidence that the Veteran's range of motion, as discussed above and evaluated under Code 5201, would warrant a higher rating under the criteria for limitation of motion of the arm.  Finally, as there is no evidence of impairment of the right humerus (or other comparable disability), Code 5202 is also not for application.  There are no other relevant diagnostic codes for consideration.  Id.

In summary, a schedular rating in excess of 10 percent for the Veteran's service connected residuals of a right acromioclavicular joint separation is not warranted under any applicable rating criteria. 

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or even allegation, suggesting that the schedular criteria are inadequate to rate the Veteran's residuals of a right acromioclavicular joint separation, or that the disability picture presented is exceptional.  The symptoms and associated restrictions of function (to include those specifically noted in the February 2006 VA examination report, i.e., tiring arms) are fully encompassed by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  [The Board notes that in a May 2004 rating decision, the Veteran was awarded a total disability rating based on individual unemployability (TDIU), effective from April 20, 1995.  He did not appeal the effective date assigned, and that rating decision is now final.]

Earlier Effective Date 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Historically, the Veteran's original claim for service connection for residuals of a head injury in service was received by the RO on October 15, 1976 (two days after his separation from service); it was denied by a February 1977 rating decision (because he failed to report for a neuropsychiatric examination).  In a letter received shortly thereafter, the Veteran asserted that the RO had made a "real mistake" in denying his claim of service connection for residuals of a head injury in service.  He explained that when he had reported for the VA examination for his right shoulder, he requested an examination of his head but was advised he would have to make a separate appointment to be examined for anything other than his shoulder.  He then stated that he had attempted to arrange for such an appointment, but had not received a reply.  [Although this letter is undated and there is no date of receipt stamped on the letter, the record shows that the RO responded to this letter in May 1977, advising the Veteran that they were unable to take any action on his claim because he had not reported for a special examination.  Thus, the Board presumes that the undated letter was received subsequent to the February 1977 rating decision but prior to the May 1977 letter.]  In February 1978, the Veteran submitted another letter requesting assistance, stating that he suffered from headaches and nervousness as a result of his in-service head injury.  He further explained that although he had been scheduled for an examination, he had been unable to report for that examination because he was incarcerated in a county jail.

The Veteran's claim of service connection for residuals of a head injury in service, to include a nervous condition, was denied again by unappealed rating decisions in May 1979 and in October 1981.  On April 20, 1995, the Veteran requested to reopen his claim of service connection for residuals of a head injury in service, to include a nervous condition.  Although his claim was originally denied by an October 1995 rating decision, he appealed that decision and was subsequently awarded service connection for a mood disorder with mixed features, effective from April 20, 1995 (the date of his claim).  See May 2004 rating decision (explaining that on April 2004 VA examination, it was opined that the Veteran had suffered a mild traumatic brain injury with loss of consciousness from an in-service motor vehicle accident, and that it was "as likely as not" that he suffered from residual psychiatric symptoms as a result of that head injury.  This, the examiner stated, was best diagnosed as a mood disorder with mixed features).

The Veteran now appeals the effective date assigned by the May 2004 rating decision, and asserts that he warrants an effective date prior to April 20, 1995, for the award of service connection for a mood disorder with mixed features, stating that his original claim of service connection for residuals of an in-service head injury was filed in October 1976.  

The critical question in this matter is whether the February 1977 rating decision is indeed final, as a final rating decision would serve as a bar to an effective date earlier than the date of the claim to reopen.  See 38 U.S.C.A. §§ 5110, 7105.  

Generally, an appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  38 U.S.C.A. § 7105(a).  In essence, the following sequence is required:  There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

As was noted above, shortly after the RO notified the Veteran of its February 1977 rating decision, he submitted a letter in which he stated that the RO had made a "real mistake."  As this letter constitutes a "written communication" in which the Veteran expressed his disagreement with an adjudicative determination by an agency of original jurisdiction, the Board finds that it is a timely NOD.  See 38 C.F.R. § 20.201.  A close review of the claims file found that an SOC addressing the Veteran's NOD was not subsequently issued (in accordance with 38 C.F.R. § 19.26).  Thus, the Veteran's claim of service connection for residuals of a head injury, to include a nervous condition, remained pending until the issuance of the May 2004 rating decision which established service connection for a mood disorder.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran files a timely appeal from a prior RO decision and VA fails to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final); see also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

As it has already been established that the Veteran's mood disorder is related to his service (see May 2004 rating decision), and it is not unreasonable to find that the original claim of service connection for residuals of a head injury encompassed the ultimate diagnosis of mood disorder (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Board finds that the appropriate effective date for the award of service connection for a mood disorder with mixed features is October 14, 1976 (the day following the Veteran's separation from service).  See 38 C.F.R. § 3.400(b)(2)(i).  The Veteran's appeal is granted to this extent only; it remains for the RO to evaluate the disability during this extended initial rating period.

Clear and Unmistakable Error (CUE)

At a July 2007 Travel Board hearing, the Veteran claimed (for the first time) that May 1979 and November 1981 decisions that denied service connection for a nervous condition contained CUE.  Because his allegations of CUE were inextricably intertwined with the earlier effective date issue on appeal, the Board explained that both issues had to be addressed before a final adjudication of the Veteran's claim for an earlier effective date for the grant of service connection for a mood disorder with mixed features could be made.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board requested that the RO adjudicate the CUE claims and notify the Veteran of that decision and of his appellate rights.  The RO was further instructed that if the Veteran's CUE claims were denied and he filed a timely notice of disagreement (NOD), they should issue an appropriate statement of the case (SOC) and then notify the Veteran that his CUE claims would only be before the Board if he filed a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Veteran's claims of CUE in the May 1979 and October 1981 rating decisions were denied by a July 2010 rating decision.  In May 2011, the Veteran's attorney submitted a timely NOD with that decision.  The RO has not yet issued an SOC addressing the CUE claims.  Ordinarily, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  However, in light of the above decision, which grants the Veteran an earlier effective date of October 14, 1976, for the award of service connection for a mood disorder (which, notably. is the earliest date possible), the Board finds that there is no remaining case or controversy pertaining to the Veteran's claims of CUE in the May 1979 and October 1981 rating decisions (the purpose for those claims, i.e., to remove a bar to an earlier effective date for an award of service connection is resolved).  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Accordingly, the appeals in both matters are dismissed.  


ORDER

Service connection for residuals of a left forearm abrasion is denied.

The appeal to reopen a claim of service connection for a low back disability, to include degenerative disc disease, is granted.

The appeal to reopen a claim of service connection for neurological residuals of a head injury, to include dizziness and headaches, is granted.

A rating in excess of 10 percent for residuals of a right acromioclavicular joint separation is denied.
An earlier effective date of October 14, 1976 is granted for the award of service connection for a mood disorder with mixed features.

The appeal to establish CUE in a May 1979 rating decision (for the purpose of establishing entitlement to an earlier effective date for the award of service connection for a mood disorder) is dismissed as moot.

The appeal to establish CUE in an October 1981 rating decision (for the purpose of establishing entitlement to an earlier effective date for the award of service connection for a mood disorder) is dismissed as moot.


REMAND

The RO denied the appellant's claims of service connection for a low back disability, to include degenerative disc disease, and for neurological residuals of a head injury, to include dizziness and headaches, on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens such claims, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claims of service connection for a low back disability and for neurological residuals of a head injury de novo, and the Veteran has not waived his right to such RO consideration, the Board finds it necessary to remand such matters for that purpose. 

In conjunction with the readjudication of the Veteran's claims for service connection for a low back disability and for neurological residuals of a head injury, the RO must arrange for any further development warranted.  Such development should specifically include a new VA examination to determine the nature and etiology of the Veteran's claimed disabilities.  

Likewise, the Board notes that the Veteran has not been afforded a VA examination for his cervical spine disability.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As the record contains medical evidence showing that the Veteran has sought treatment for complaints related to his cervical spine, allegations from the Veteran that his current cervical spine problems are related to the truck accident he incurred in service, and an opinion from a medical professional that his current cervical spine complaints are "possibly" related to his injury in service, an examination to secure a medical advisory opinion is necessary.  See, e.g., a July 2006 VA neurology treatment note (in which the Veteran sought treatment for complaints related to his cervical spine and left wrist.  After also reviewing a prior EMG study, the physician stated that some of the Veteran's symptoms might be from his accident in service and some might be from medication he was taking).  Notably, the Veteran is competent to testify as to symptoms he experiences, including cervical spine pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has also submitted textual evidence in the form of a WebMD Internet article on "Head Injuries" which recommends that other parts of a person's body be examined for injury when there has been a head injury.  "Injuries to the spine, especially the neck, must be considered when there has been a head injury."  

Regarding the  service connection for GERD, the Veteran contends that he suffers from this condition as a result of the nonsteroidal anti-inflammatory drugs (NSAIDs) that he takes for his service-connected residuals of a right acromioclavicular joint separation.  To support his claim, he has submitted a medical article, "NSAID-Induced Gastrointestinal Adverse Effects," which indicates that NSAID use is associated with an increased risk of developing gastrointestinal problems.  

The Veteran was afforded a VA esophagus and hiatal hernia examination in September 2006; however, on careful review of the examination report, the Board finds that it is inadequate.  In particular, the examiner provided the following opinion: 

It is my medical conclusion that the veteran's [GERD] is NOT secondary solely [emphasis added] to his taking [NSAIDs].  [NSAIDs] have been associated with gastritis; however, the veteran has symptoms of water brash on recumbuncy which is more consistent with reflux disease than an acute gastritis.  Further his symptoms have continued despite the elimination of [NSAIDs] which further disassociates the two conditions.  

Such an opinion is seemingly contradictory as, on the one hand, it suggests (by use of the term solely) that the Veteran's GERD may, at least in part, be related to his ingestion of NSAIDs; while, on the other hand, it also indicates that the two conditions are unrelated.  For this reason, clarification of the VA examiner's opinion is required.  Furthermore, the examiner also did not consider or address the matter of whether the Veteran's GERD was aggravated by his NSAID use.  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that a claimant may also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Therefore, any VA medical opinion that addresses a secondary service connection claim, must include discussion on whether a claimed disability was caused and/or aggravated by a service-connected disability.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  Finally, the Board notes that in May 2007, the Veteran was referred for a gastroenterology consult with, Dr. R.E.W., who opined that there was no relationship between GERD and NSAIDs; he said it was instead, related to increased numbers of transient lower esophageal sphincter relaxations or weakened lower esophageal sphincter secondary to a hiatal hernia, primary muscle disease, etc.  It is unclear from this opinion whether the physician was addressing the Veteran's GERD specifically, or GERD as a general medical condition.  Therefore, it is requested that in addition to providing a clarifying opinion that addresses the foregoing concerns, the VA examiner also discuss Dr. R.E.W.'s opinion. 

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an neurosurgeon to determine the nature and likely etiology of his low back disability, to include degenerative disc disease; neurological residuals of a head injury, to include dizziness and headaches; and cervical spine disability.  The examiner should obtain a complete history from the Veteran, review his entire claims file (to specifically include this decision/remand, the Veteran's STRs, postservice treatment records, and any prior medical opinions of record), and provide opinions responding to the following:

(a) Please identify (by medical diagnosis) each of the Veteran's current low back disability(ies), neurological disabilities that may potentially be residuals of a head injury, and related to cervical spine disability(ies).

(b) For each low back disability diagnosed, to include degenerative disc disease, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include his complaints and treatment for low back pain and/or his truck accident therein?

(c) For each neurological disability entity that might be a residual of a head injury diagnosed, to include dizziness and headaches, please provide an opinion as to whether such is indeed, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include his truck accident therein?

(d) For each cervical spine disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include his truck accident therein?

The examiner must explain the rationale for all opinions, to include comment on the opinions already of record, as well as the textual evidence of record (expressing agreement or disagreement with the foregoing evidence, and to explain in full the rationale for such agreement/disagreement).  

2. 	The RO should also arrange for the Veteran to be examined by a gastroenterologist to determine the nature and likely etiology of his GERD.  The examiner should obtain a complete history from the Veteran, review his entire claims file (to specifically include this decision, the Veteran's STRs, postservice treatment records, and any prior medical opinions of record), and provide opinions responding to the following:

(a) Based on the evidence of record, is it at least as likely as not (a 50 percent or better probability) that the Veteran's GERD is directly related to his service?

(b) Based on the evidence of record, is it at least as likely as not (a 50 percent or better probability) that the Veteran's GERD is/was caused or aggravated by (increased in severity due to) his service-connected residuals of a right acromioclavicular joint separation (and specifically the NSAIDs that he takes for that disability)?  If the opinion is that the GERD is/was not caused by, but is/was aggravated by the service-connected residuals of a right acromioclavicular joint separation (to include the medications taken for that disability), the medical expert should specify, to the extent possible, the degree of disability that is due to such aggravation.

The examiner must explain the rationale for all opinions rendered and also provide comment on those opinions already of record, as well as the textual evidence of record (expressing agreement or disagreement with the foregoing evidence, and to explain in full the rationale for such agreement/disagreement).  

3. 	The RO should then review the entire claims file, arrange for any further development warranted by the development requested above, and re-adjudicate the claims of service connection for GERD and for a cervical spine disability.  The reopened claims of service connection for a low back disability and for neurological residuals of a head injury should also be re-adjudicated de novo.  If any of the claims remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


